DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23, line 7 is objected to because of the following informalities:  the claim reads “comprises an edge doped portion the edge doped portion wherein” in which the words “the edge doped portion” appears to be superfluous.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SASHIDA (US 20150221657).
Regarding claim 1, SASHIDA discloses a ferroelectric memory cell, comprising: 
a first electrode (bottom electrode 246, see fig 3B, para 35); 
a second electrode (top electrode 248, see fig 3B, para 35); and 
a ferroelectric layer (the dielectric layer 247 includes ferroelectric materials 434/435, see fig 3B and 4B, para 35 and 39) disposed between the first electrode and the second electrode (247 is between 246 and 248, see fig 3B), 

wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V O, (251 is AlO, and therefore contains and is doped with oxygen and aluminum, see para 59) H, Nb, Ta, Y, gadolinium (Gd), or La.
Regarding claim 2, SASHIDA discloses the ferroelectric memory cell of claim 1, wherein:
 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx, and has a thickness of about 5 A to about 500 A ((251 can be AlO with a thickness of 50A, see para 59); and 
the block layer comprises at least one of silicon nitride, silicon oxynitride, or aluminum oxide, and has a thickness of about 15 A to about 500 A (252 can be AlO with a thickness of 300A, see para 59).
Regarding claim 3, SASHIDA discloses the ferroelectric memory cell of claim 2, wherein the healing layer covers the edge region and the block layer covers the healing layer (251 covers 247 and 252 covers 251, see fig 3B).
Regarding claim 9, SASHIDA discloses the ferroelectric memory cell of claim 8, wherein the ferroelectric layer is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), O (434 can be PZT which contains oxygen, see para 55), vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KANAYA (US 20020038402).
Regarding claim 10, KANAYA discloses a ferroelectric memory cell, comprising: 
a first electrode (lower electrode 5, see fig 20, para 85); 
a second electrode (upper electrode 7, see fig 20, para 85); and 

wherein the edge region comprises a recessed portion (portion of 6 which is recessed form the sides of 5 and 7, see fig 20, para 128) that is covered by at least one of a healing layer or a block layer (sides of 6 are covered by insulating layer 62, see fig 20, para 129),
wherein along a direction parallel to an interface between the ferroelectric layer and the first electrode, a maximum length of the ferroelectric layer is less than a minimum length of each of the first and second electrodes (the maximum horizontal width of 6 is less than the horizontal widths of 5 and 7, see fig 20).
Regarding claim 22, KANAYA discloses the ferroelectric memory cell of claim 10, wherein a side surface of the ferroelectric layer is not coplanar with a side wall of each of the first and second electrodes (left and right side surfaces of 6 are not coplanar with left and right side surfaces of 5 and 7, see fig 20).
Claim(s) 23-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MTASUURA (US 20040135183).
Regarding claim 23, MATSUURA discloses a ferroelectric memory cell, comprising: 
a first electrode (lower electrode 1, see fig 1, para 84); 
a second electrode (upper electrode 3, see fig 1, para 86); and 
a ferroelectric layer (PZT layer 2, see fig 1, para 84-85) disposed between the first electrode and the second electrode, 
wherein an edge region of the ferroelectric layer (left and right edges of 2, see fig 1) is exposed by the first electrode and the second electrode and comprises an edge doped portion (2b can be La doped PZT and is present in the edge region of 2, see fig 1, para 107) the edge doped portion, 

Regarding claim 24, MATSUURA discloses the ferroelectric memory cell of claim 23, wherein: the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La) (2b can be La doped, see para 107).
Regarding claim 25, MATSUURA discloses the ferroelectric memory cell of claim 23, wherein the depth has a range of about 5 A to about 10 nm (since 2 is at least 500nm across, a line can be drawn from the side of 2 which is 5 nm long, see fig 2).
Regarding claim 27, MATSUURA discloses the ferroelectric memory cell of claim 23, wherein then edge region of the ferroelectric layer exposed by the first electrode and the second electrode is covered by at least one of a healing layer (fig 7, 4, para 99) or a block layer (fig 7, 5, para 99).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASHIDA (US 20150221657) in view of MATSUURA (US 20040135183).
Regarding claim 5, SASHIDA discloses the ferroelectric memory cell of claim 2.
SASHIDA fails to disclose a device, wherein the edge region comprises an edge doped portion covered by the at least one of a healing layer or a block layer.
MATSUURA discloses a device, wherein the edge region (left and right edges of ferroelectric layer 2, see fig 1) comprises an edge doped portion (2b can be La doped PZT and is present in the edge region of 2, see fig 1, para 107) covered by the at least one of a healing layer (fig 7, 4, para 99) or a block layer (fig 7, 5, para 99)
SASHIDA and MATSUURA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIDA with the edge doped portion of MATSUURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASHIDA with the edge doped portion of MATSUURA in order to increase reliability and lower power consumption (see MATSUURA para 12).
Regarding claim 6, SASHIDA discloses the ferroelectric memory cell of claim 5.
SASHIDA fails to disclose a device, wherein the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La), and 
extends along a concentration gradient from the exposed surface of the ferroelectric layer between the first and second electrodes and into a depth in the ferroelectric layer, 
the depth being along a direction parallel to an interface between the first electrode and the ferroelectric layer and 

MATSUURA discloses a device, wherein the edge region (left and right edges of ferroelectric layer 2, see fig 1) comprises an edge doped portion (2b can be La doped PZT and is present in the edge region of 2, see fig 1, para 107) covered by the at least one of a healing layer (fig 7, 4, para 99) or a block layer (fig 7, 5, para 99)
The ferroelectric memory cell of claim 5, wherein the edge doped portion comprises at least one of hafnium (Hf), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La) (2b can be La doped, see para 107), and 
extends along a concentration gradient (since 2b can have La dopants and 2a does not, the border between 2a and 2b will be a dopant gradient, see fig 1, para 106-107) from the exposed surface of the ferroelectric layer between the first and second electrodes and into a depth in the ferroelectric layer (a horizontal line can be drawn in layer 2 that passes through the interface between doped region 2b and undoped region 2a and will therefore have a concentration gradient of La, see fig 1, para 106-107), 
the depth being along a direction parallel to an interface between the first electrode and the ferroelectric layer (a horizontal line in fig 1 is parallel to the interface between electrode 1 and ferroelectric layer 2, see fig 1) and 
having a range of about 5 A to about 10 nm (since 2 is at least 500nm across, a line can be drawn from the side of 2 which is 5 nm long, see fig 2).
SASHIDA and MATSUURA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIDA with the edge doped portion of MATSUURA because they are from the same field of endeavor.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASHIDA (US 20150221657) in view of KANAYA (US 20020038402).
Regarding claim 7, SASHIDA discloses the ferroelectric memory cell of claim 2, wherein the edge portion is covered by the healing layer, the healing layer covered by the block layer.
SASHIDA fails to disclose a device wherein the edge region of the ferroelectric layer further comprises a recessed portion.
KANAYA discloses a device wherein the edge region of the ferroelectric layer further comprises a recessed portion (side surfaces of ferroelectric layer 6 are recessed from side surfaces of electrodes 5 and 7, see fig 20, para 85).
SASHIDA and KANAYA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIA with the recessed ferroelectric layer of KANAYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASHIA with the recessed ferroelectric layer of KANAYA in order to increase the margin and reliability of the device (see KANAYA para 188).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASHIDA (US 20150221657) in view of SUN (US 20150072441).
Regarding claim 8, SASHIDA discloses the ferroelectric memory cell of claim 1, wherein: the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (434 can be PZT, see para 55), oxygen (O), or titanium (Ti).

SUN discloses a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx) (334 and 336 can both comprise TiAlN, see fig 3G, para 27-28) , titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx).
SASHIDA and SUN are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIDA with the electrode material of SUN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASHIDA with the electrode material of SUN in order to reduce or eliminate leakage in the ferroelectric capacitors due to conductive residue deposited on sidewalls of the ferroelectric capacitors (see SUN para 47).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANAYA (US 20020038402) in view of SASHIDA (US 20150221657).
Regarding claim 11, KANAYA discloses the ferroelectric memory cell of claim 10.
KANAYA fails to disclose a device, wherein: 

the block layer comprises at least one of silicon nitride, silicon oxynitride, or aluminum oxide, and has a thickness of about 15 A to about 500 A.
SASHIDA discloses a device, wherein:
 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx, and has a thickness of about 5 A to about 500 A ((251 can be AlO with a thickness of 50A, see para 59); and 
the block layer comprises at least one of silicon nitride, silicon oxynitride. or aluminum oxide, and has a thickness of about 15 A to about 500 A (252 can be AlO with a thickness of 300A, see para 59).
KANAYA and SASHIDA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KANAYA with the healing layer and block layer material and thickness of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KANAYA with the healing layer and block layer material and thickness of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Regarding claim 12, KANAYA discloses the ferroelectric memory cell of claim 11.
KANAYA fails to disclose a device, wherein the healing layer covers the edge region and the block layer covers the healing layer.
SASHIDA discloses a device, wherein the healing layer covers the edge region and the block layer covers the healing layer (side surfaces of ferroelectric layer 246 are covered by 251 which is covered by 252, see fig 3B).
KANAYA and SASHIDA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KANAYA with the healing layer and block layer material and thickness of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Regarding claim 13, KANAYA discloses the ferroelectric memory cell of claim 11.
KANAYA fails to disclose a device, wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V, O, H, Nb, Ta, Y, gadolinium (Gd), or La.
SASHIDA discloses a device, wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V, O, (251 can be AlOx and therefore contains Al and O, see fig 3B, para 59) H, Nb, Ta, Y, gadolinium (Gd), or La.
KANAYA and SASHIDA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KANAYA with the healing layer and block layer material and thickness of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KANAYA with the healing layer and block layer material and thickness of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANAYA (US 20020038402) in view of SUN (US 20150072441).
Regarding claim 14, KANAYA discloses the ferroelectric memory cell of claim 10, wherein: the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr), oxygen (O), or titanium (Ti), and is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), O, vanadium (V), 
KANAYA fails to disclose a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx).
SUN discloses a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx) (334 and 336 can both comprise TiAlN, see fig 3G, para 27-28) , titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx).
KANAYA and SUN are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KANAYA with the electrode material of SUN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KANAYA with the electrode material of SUN in order to reduce or eliminate leakage in the ferroelectric capacitors due to conductive residue deposited on sidewalls of the ferroelectric capacitors (see SUN para 47).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA (US 20040135183) in view of KANAYA (US 20020038402).
Regarding claim 26, MATSUURA discloses the ferroelectric memory cell of claim 23.

the edge region comprises a recessed portion, and 
along a direction parallel to an interface between the ferroelectric layer and the first electrode, a maximum length of the ferroelectric layer is less than a minimum length of each of the first and second electrodes.
KANAYA discloses a device, wherein 
the edge region comprises a recessed portion (portion of 6 which is recessed form the sides of 5 and 7, see fig 20, para 128), and 
along a direction parallel to an interface between the ferroelectric layer and the first electrode, a maximum length of the ferroelectric layer is less than a minimum length of each of the first and second electrodes (the maximum horizontal width of 6 is less than the horizontal widths of 5 and 7, see fig 20).
MATSURA and KANAYA are analogous art because they both are directed towards ferroelectric memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MATSURA with the recessing of KANAYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MATSURA with the recessing of KANAYA in order to increase the margin and reliability of the device (see KANAYA para 188).
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
6/8/2021 regarding claim 1 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the Sashida et al reference (US 20150221657, hereinafter SASHIDA) does disclose a device “wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V O, H, Nb, Ta, Y, gadolinium (Gd), or La” even though it comprises aluminum oxide that necessarily contains aluminum and oxygen (see SASHIDA fig 3B, para 59) because being doped with a material requires that it be added the material to have some concentration or distribution within the material.  This argument is unpersuasive.  Firstly, claim 1 is a device claim and therefore it does not matter by which method the (for example) oxygen gets into the healing layer.  Secondly, the requirement for the healing layer is that it be made of a material which can include AlOx, and not a specific species of aluminum oxide.  Since the ratio of aluminum to oxygen in the healing layer is not specific, it is not clear to the examiner how one could draw a distinction between dopant atoms of some species and atoms of that species in the material.  The applicant appears to want a layer for the healing layer which consists of some oxide (as from the list in claim 2) that may contain an additional material in some small concentration, but neither the requirement for the additional material of its concentration are present in the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811